internal_revenue_service number release date index number ---------------------- -------------------- ------------ -------------------------------- --------------------------- - legend corp a department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b03 plr-138976-06 date september ty ------- ty ------- ----------------------------------------------------------------------------------------------- ----------------------- -------------------------------------- ---------------------------------- --------------------------- ------- corp b corp c country l ---------- date n tax_year x tax_year y ------- dear --------------- this is in response to your letter dated date in which you request consent for corp a to revoke effective for tax_year y and for all subsequent taxable years its election effective beginning for tax_year x to use the safe_harbor method described in sec_1_901-2a in determining the amount of foreign_income_tax paid_or_accrued to country l the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination corp a is a domestic_corporation that is the common parent of an affiliated_group_of_corporations the corp a group that filed a u s consolidated federal_income_tax return for tax_year x and for all subsequent tax years the due_date including plr-138976-06 extensions for corp a’s u s consolidated federal_income_tax return for tax_year y is date n which is more than days after date the corp a group’s country l operations are conducted by several domestic and foreign subsidiaries several of these subsidiaries are and have been dual capacity taxpayers as defined in sec_1_901-2 with respect to their operations in country l corp b now known as corp c a wholly owned domestic subsidiary of corp a filed a safe_harbor election under sec_1_901-2a with respect to country l levies paid_or_accrued by members of its consolidated_group for tax_year x and for subsequent years that safe_harbor election has not been revoked under sec_1 2a d sec_1_901-2a permits dual capacity taxpayers in computing foreign tax_credits for qualifying levies of each country to use either a facts and circumstances method or a safe_harbor method to determine the amount of a levy that is not paid in exchange for a specific_economic_benefit sec_1_901-2a describes the manner in which taxpayers may elect and revoke the safe_harbor method sec_1_901-2a provides that the safe_harbor method election may not be revoked without the consent of the commissioner an application_for consent to revoke the election must be made not later than days before the due_date including extensions for the filing of the income_tax return for the first taxable_year for which the revocation is sought to be effective with certain exceptions not applicable to this situation the commissioner may make his consent to any revocation conditioned upon adjustments being made in one or more taxable years so as to prevent the revocation from resulting in a distortion of the amount of any item relating to tax_liability in any taxable_year the commissioner will normally consent to a revocation under the circumstances described in sec_1_901-2a through vi sec_1_901-2a provides that the commissioner will normally consent to a revocation of a safe_harbor election if the election has been in effect with respect to at least three taxable years prior to the taxable_year for which the revocation is to be effective based solely on the information and representations submitted corp a’s application_for consent to revoke the safe_harbor election with respect to qualifying levies of country l was made not later than days before date n the due_date including extension for corp a’s u s consolidated federal_income_tax return for tax_year y and the applicable safe_harbor election has been in effect with respect to at least corp a’s last three taxable years prior to tax_year y accordingly consent is granted to corp a to revoke the safe_harbor election effective for tax_year y and for all subsequent taxable years plr-138976-06 no opinion was requested and no opinion is expressed as to whether based upon all of the relevant facts and circumstances the amount if any paid pursuant to a levy or levies imposed by country l is not an amount_paid in exchange for a specific_economic_benefit except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard l chewning senior counsel branch office of the associate chief_counsel international enclosure
